department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc intl br2 tl-n-1019-01 uilc internal_revenue_service national_office field_service_advice memorandum for ronald d pinsky associate area_counsel small_business self-employed from subject phyllis marcus chief cc intl br2 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be used or cited as precedent legend x state a amount b year year year year year issue whether x’s winnings from the state a lottery are exempt from withholding under sec_871 and sec_1441 because of article of the income_tax convention between the united_states and israel treaty conclusion sec_871 and sec_1441 of the internal_revenue_code impose a withholding_tax on lottery winnings from a u s source the treaty does not exempt or reduce the taxation of u s source lottery winnings under sec_871 and sec_1441 tl-n-1019-01 facts state a operates a biweekly lottery drawing pursuant to state a regulations governing the lottery’s operation lottery winners receive their prizes in annual installments and are not entitled to elect payment in the form of a lump sum distribution state a lottery officials have indicated that the state purchases zero- coupon bonds for each year that lottery proceeds are to be distributed to a winner state a is named as owner of the bonds and all payments made thereunder are remitted to state a no specific prizewinner is a party to or a named beneficiary of the bond further prizewinners cannot assign or pledge the funds held by state a in year x a citizen of israel won the lottery at that time x was residing in the united_states after winning the lottery x returned to israel where he still resides pursuant to the lottery regulations x receives his winnings annually from state a state a withhold sec_28 from x’s winnings and sends x a form w-2g for the annual payment on his year form 1040nr u s nonresident_alien income_tax return x claimed a refund for all amounts withheld x attached a statement to that form stating that the income was excludable under article of the income_tax treaty with israel article of the treaty provides an exemption from withholding for certain annuity payments x also filed a tax_court petition for tax_year sec_2 through therein x claimed to be a resident and citizen of israel for year sec_3 and and as such entitled to the same treaty benefits discussed above subsequent to filing the petition x settled year sec_2 and with the i r s appeals_office the i r s did not enter into a closing_agreement in connection with future taxable years x relies on estate of shackleford and a letter from the appeal’s officer with a tentative conclusion to support his current refund claim law and analysis x’s assertion that the lottery winnings received from state a are not subject_to_withholding by way of the annuity article in the treaty fails for two reasons first regardless of payment structure lottery winnings retain their classification as gambling income and as such are subject_to a percent withholding_tax under sec_871 and sec_1441 second to qualify as an annuity under the treaty x must have paid adequate_and_full_consideration for the periodic_payments received the sum of one dollar is not adequate_and_full_consideration for a large lottery payout thus even if the lottery winnings did not retain their classification as gambling winnings the annuity provision of the treaty does not apply the lottery winnings are properly classified as gambling winnings subject_to the statutory rate of withholding tl-n-1019-01 sec_871 of the internal_revenue_code code imposes a percent tax on u s source interest dividends rents salaries wages premiums annuities compensations remunerations emoluments and other fixed or determinable annual or periodical income fdap to the extent the income is not effectively connected with the conduct_of_a_trade_or_business in the united_states sec_1441 requires all persons having the control receipt custody disposal or payment of fdap to nonresident_aliens to deduct and withhold a tax equal to percent sec_3402 provides that any person making a payment of gambling winnings must deduct and withhold a tax equal to percent sec_3402 provides that where the payment is made to a nonresident_alien and subject_to_withholding under sec_1441 the percent withholding under sec_3402 does not apply for purposes of sec_871 and sec_1441 gambling winnings are considered fdap barba v united_states ct_cl in barba a citizen and resident of mexico not engaged in a u s trade_or_business won three separate keno games at two nevada casinos the taxpayer argued that the keno winnings did not fall within the meaning of sec_871 income and therefore were not subject_to u s taxation the court disagreed and held that the winnings were fdap subject_to the statutory percent withholding the tax_court has recognized that annual payments received from a lottery should be classified as gambling winnings see eg rusnak v commissioner 53_tcm_835 accordingly regardless of payment terms the amounts x receives from state a are properly classified as gambling winnings not annuities this conclusion is further confirmed by the facts which indicate that state a and not x is the owner of the bonds it should be noted however that for purposes of sec_871 and sec_1441 this distinction is irrelevant both gambling winnings and annuities fall within the definition of fdap and as such are subject_to the statutory percent rate of withholding because the amount withheld by state a is less than that required under sec_871 and sec_1441 x is required to file a form 1040nr and remit the remaining tax due notwithstanding the above even if the lottery payments do not retain their classification as gambling winnings the payments state a makes to x are not annuities within the meaning of article of the treaty because x did not provide adequate_and_full_consideration as described above sec_871 and sec_1441 impose a percent tax on payments of u s source fdap made to nonresident_aliens in certain circumstances however the statutory rate_of_tax imposed on fdap may be reduced or eliminated entirely by an income_tax treaty tl-n-1019-01 pursuant to article of the treaty annuities paid to an individual who is a resident of one of the contracting states shall be taxable only in that contracting state thus an annuity_payment to an individual who is an israeli resident is taxable only in israel x cites estate of shackleford to support his assertion that the lottery winnings should be treated as annuities for purposes of the treaty in the estate of shackleford the court addressed whether lottery winnings payable in periodic_payments fell within the definition of an annuity for purposes of estate_tax laws specifically the court addressed whether the payments were annuities for purposes of valuation under sec_7520 estate of shackleford v united_states ustc e d cal sec_7520 and the regulations thereunder do not define the term annuity accordingly the court looked to its normal and customary meaning id significantly the normal and customary meaning of an annuity for estate_tax_valuation purposes is materially different than the treaty definition of an annuity in that the latter specifically defines annuity and the definition requires adequate_and_full_consideration because the definition of an annuity is critical to the outcome of this issue and the definition in the treaty is materially different than that used for sec_7520 purposes x’s reliance on estate of shackleford is misplaced article of the treaty defines the term annuity as a stated sum paid periodically at stated times during life or during a specified number of years under an obligation to make the payments in return for adequate_and_full_consideration other than services rendered the treaty the technical explanation to the treaty and the report of the senate foreign relations committee on the treaty are all silent with respect to what constitutes adequate_and_full_consideration article of the treaty general definitions provides that a ny term used in this convention and not defined in this convention shall unless the context otherwise requires have the meaning which it has under the laws of the contracting state whose tax is being determined thus u s law is relevant to determine what is meant by adequate_and_full_consideration significant to this the united_states tax_court has interpreted the meaning of identical or substantially_similar annuity articles in other income_tax treaties see eg 40_tc_330 acq 1964_1_cb_5 united states- italy lamm v commissioner 34_tcm_473 united states-sweden in both cases the court focused on the consideration provided and held it to be insufficient given the adequate and full requirement in the respective treaty definitions of an annuity perkins tc pincite evidence is completely lacking to substantiate petitioner’s failure to contest the will was in any way consideration for the payments she received lamm t c m pincite alimony payments fall well outside the scope of pensions and annuities the payment of which unlike alimony is predicated upon the prior receipt of consideration tl-n-1019-01 in the present case x purchased a lottery ticket for the sum of one dollar in return x is receiving amount b per year for twenty years it is not disputed that the sum of one dollar is adequate_and_full_consideration for a lottery ticket it is not however adequate_and_full_consideration for the right to the periodic_payments of amount b over twenty years because the payments do not fall within the definition of an annuity in article of the treaty and there is no other article in the treaty that would affect x’s lottery winnings they are not within the scope of the treaty therefore the proper rate_of_tax on the annual payments to x i sec_30 percent finally x may not rely on a letter from the appeals_office to assert that no tax is due on the lottery payments in year unless stated otherwise any settlement for years prior to year is not applicable to year the irs has not entered into an agreement with x for year this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call laurie hatten-boyd at if you have any further questions s phyllis e marcus chief branch office of associate chief_counsel international
